Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 9/7/21, the Applicant amended and argued claims 1, 9 and 17 previously recited in the Office Action dated 4/30/21. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4, 5, 9, 10, 12, 13, 17, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle et al., United States Patent Publication 2015/0169975 (hereinafter “Kienzle”), in view of Jiang et al., United States Patent Pub 2012/0014601 (hereinafter “Jiang”).
Claim 1:
	Kienzle discloses:
A system for beautifying superimposed handwriting on computing devices, each computing device comprising a processor and at least one non-transitory computer readable medium for processing handwriting input under control of the processor, the processor configured to:
receive handwritten input as a plurality of at least partially superimposed input strokes (see Abstract and paragraph [0130]). Kienzle teaches receiving handwritten input as a plurality of at least partially superimposed strokes. Kienzle also teaches receiving multiple overlapping strokes and automatically segmenting and combining the received strokes into one or more characters; 
recognize the handwritten input through recognition processing such that the input strokes define a plurality of characters including a first character and a second character (see paragraph [0130] and claim 1). Kienzle teaches using a handwriting based recognition technique on the handwritten input after segmentation.  Kienzle also teaches automatically segmenting and combining the received strokes into one or more characters.
determine a structuring transformation of the recognized handwritten input (see paragraph [0115], [0116], [0176]-[0180]). Kienzle teaches determining a ; and 
cause display of, on the display interface of the computing devices, digital ink of the recognized handwritten input in accordance with the structuring transformation (see paragraph [0137]). Kienzle teaches displaying the digital ink after being transformed to the user.
provide interaction capabilities with the digital ink displayed on the display interface in accordance with the structuring transformation (see paragraph [0092] and [0092] and [0102]). Kienzle teaches providing the user the ability to interact with the drawings and strokes through a user interface.

Kienzle fails to expressly disclose an average width of the characters. 

Jiang discloses:
determine, as first geometrical information, a first width of the first character and a second width of the second character (see paragraph [0003] and [0112]). Jiang teaches determining geometrical information of the plurality of characters including the width/length of the characters is well known in the art. 
determine a structuring transformation by determining at least inter-character spacing between the first character and the second character based on determining an average width of the first width of the first character and the second width of the second character (see paragraph [0112]). Jiang teaches using the average width/height for each character to generate a sequence of characters when structuring the data. 
display digital ink of the recognized handwritten input in accordance with the structuring transformation such that the plurality of characters are aligned in non-superimposed order based on the determined at least inter-character spacing (see paragraphs [0010], [0113], [0115]). Jiang teaches displaying the ink of the recognized handwritten input align in non-superimposed order based on spacing.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kienzle to include calculating average width for character recognition for the purpose of efficiently recognizing handwritten characters, as taught by Jiang.

Claim 2:
	Kienzle discloses:
wherein the process is configured to cause, display of, on the display interface of the computing devices, the handwritten input constructed in non-superimposed, natural character alignment (see paragraph [0137]). Kienzle teaches displaying the digital ink after being transformed to the user.

Claim 4:
	Kienzle fails to expressly disclose the average widths.

Jiang discloses:
wherein the structuring transformation is determined to include inter-word spacing between words defined by at least some of the characters, based on the determined average widths (see paragraph [0112]). Jiang teaches using the average width/height for each character to generate a sequence of characters when structuring the data. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kienzle to include calculating average width for character recognition for the purpose of efficiently recognizing handwritten characters, as taught by Jiang.

Claim 5:
	Kienzle discloses:
wherein the processor is configured to determine second geometrical information of the characters, and wherein the structuring transformation is determined in accordance with the first and second geometrical information (see paragraph [0078]). Kienzle teaches determining second geometrical information such as stroke width and bounding boxes.

Claims 9, 10, 12, 13:
	Although Claims 9, 10, 12 and 13 are method claims, they are interpreted and rejected for the same reasons as the system of Claims 1, 2, 4, 5, respectively.

Claims 17, 18, 20, 21:
	Although Claims 17, 18, 20 and 21 are computer readable medium claims, they are interpreted and rejected for the same reasons as the system of Claims 1, 2, 4, 5, respectively.

Claims 6-8, 14-16 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle, in view of Jiang, in further view of Bruce et al., United States Patent No 5396566 (hereinafter “Bruce”).
Claim 6:
	Kienzle discloses:
wherein the second geometrical information is determined from typography parameters of the characters (see paragraphs [0175]-[0178]). Kienzle teaches using typography and kerning parameters for the second geometrical information. 

Kienzle and Jiang fail to expressly disclose base line positions of the characters. 

Bruce discloses:
wherein, for each of the characters, a position at which a base-line passes through the character and a position at which a mid-line passes through the character are defined based on the typography parameters of the characters (see figures 5-7). Bruce teaches for each character a position at which a base line and starting lines pass through characters. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kienzle and Jiang to include determining positions and baselines for characters for the purpose of efficiently identifying characters, as taught by Bruce.

Claim 7:
	Kienzle discloses:
 wherein the processor is configured to determine third geometrical information of an alignment structure of the display interface and receive alignment structure input parameters, wherein the structuring transformation is determined in accordance with the first, second and third geometrical information so that the digital ink is displayed in accordance with the alignment structure, wherein the alignment structure is set based on the alignment structure input parameters (see paragraph [0078]). Kienzle teaches using the Stroke Detangler uses the size, width, bounding box and alignments of the characters to transform the text to be displayed. Kienzle teaches alignment settings are used as parameters to align the geometrical information.

Bruce discloses:
1) the characters are aligned based on the mid-line defined for each of the characters (see figures 5-8). Bruce teaches the characters are aligned by the position lines defined for each character. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kienzle and Jiang to include determining positions and baselines for characters for the purpose of efficiently identifying characters, as taught by Bruce.

Claim 8:
	Kienzle discloses:
wherein the alignment structure is a line pattern, and the third geometrical information is determined from typography parameters of the line pattern (see paragraph [0078]). Kienzle teaches using the Stroke Detangler uses the alignment, the line pattern including the spacing between the words on the horizontal lines. 

Claims 14-16:
	Although Claims 9, 10 and 12-16 are method claims, they are interpreted and rejected for the same reasons as the system of Claims 6-8, respectively.

Claims 22-24:
	Although Claims 17, 18, 20-24 are computer readable medium claims, they are interpreted and rejected for the same reasons as the system of Claims 6-8, respectively.

Response to Arguments
Applicant's arguments filed 9/7/21 have been fully considered but they are not persuasive. 
Claim 1, 9, 17:
Applicant argues the cited references, taken individually or in combination, fail to disclose or suggest the features of amended independent claim 1, particularly with respect to the features of “determine a structuring transformation of the recognized handwritten input by determining at least inter-character spacing between the first character and the second character based on determining an average width of the first width of the first character and the second width of the second character.”
The Examiner disagrees. 
Kienzle teaches, in paragraph [0078], When laying out a segmented word (i.e., one or more segmented characters each comprising generated from one or more overlapping strokes) for display, the Stroke Untangler automatically segments or groups assorted alignment or layout settings allow characters to be adjusted relative to each other in any way desired (e.g., horizontally, vertically, diagonally, along an arbitrary curve, increased or decreased spacing, etc.). Kienzle teaches using alignment and layout setting to adjust the characters based on width, length, etc. and inter character spacing to get to the desired look. 
Jiang teaches using the average width/height for each character to generate a sequence of characters when structuring the data (see paragraph [0112]). The space geometry features of the stroke combination adopted in the method and device of the present embodiment are normalized features based on the estimated average width or height of characters, so the device of present embodiment can adapt to a character sequence with any size. Jiang teaches finding the estimated average width of the recognized character to normalize of the size of the two characters. 	 
Thus, based on the combination of the prior art, Kienzle and Jiang disclose adjusting the spacing between character based on the size, avg width of the recognized characters and the rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259.  The examiner can normally be reached on M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley, can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        9/29/21